Case: 12-14042     Date Filed: 03/06/2013   Page: 1 of 7

                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14042
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:11-cv-00645-HWM-MCR



PATRICIA ANN HINES-SHARP,

                                                           Plaintiff - Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (March 6, 2013)

Before BARKETT, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Patricia Hines-Sharp appeals the district court’s judgment affirming the

denial of her applications for disability insurance benefits and supplemental social
                Case: 12-14042       Date Filed: 03/06/2013      Page: 2 of 7

security income. Because Hines-Sharp has not shown the Administrative Law

Judge (ALJ) erred in posing a hypothetical question to the Vocational Expert (VE)

about what work she could perform, we agree with the district court that

substantial evidence supported the denial of her applications.

       Hines-Sharp applied for social security disability benefits in 2006. At a

hearing on June 9, 2009, an ALJ took testimony from Hines-Sharp, reviewed

documents that she had filed, and elicited testimony from a VE. After the hearing,

the ALJ issued a decision denying Hines-Sharp’s application, finding she had the

residual functional capacity (RFC) to perform her past relevant work as a vegetable

harvester. Hines-Sharp petitioned to the district court for review, contending the

ALJ erred by omitting from its hypothetical question to the VE some of her mental

impairments. A magistrate judge issued a report and recommendation (R&R) that

the ALJ’s decision be affirmed, and Hines-Sharp did not object. The district court

adopted the R&R. This is Hines-Sharp’s appeal.

        “We review de novo the district court’s decision on whether substantial

evidence supports the ALJ’s decision.” Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002). 1 “Substantial evidence is more than a scintilla and is


1
  We review only for plain error or manifest injustice a party’s challenge on appeal to factual
findings in an R&R if the party did not file any objections to the R&R. See Resolution Trust
Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). But we can nonetheless
review the legal conclusion of whether substantial evidence supports the ALJ’s findings despite
Hines-Sharp’s failure to object. See Hardin v. Wainwright, 678 F.2d 589, 591 (5th Cir. Unit B
1982); see also Stein v. Reynolds Sec., Inc., 667 F.2d 33, 34 (11th Cir. 1982) (adopting as
                                               2
                 Case: 12-14042       Date Filed: 03/06/2013        Page: 3 of 7

such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004) (internal citations and quotation marks omitted). “In order for a

[VE]’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant’s impairments.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011) (internal

citations and quotation marks omitted).

       Social security regulations set forth a five-step evaluation process for

disability claims, asking:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on [an RFC] assessment, whether the claimant
       can perform any of his or her past relevant work despite the
       impairment; and (5) whether there are significant numbers of jobs in
       the national economy that the claimant can perform given the
       claimant’s RFC, age, education, and work experience.

Id. at 1178; see 20 C.F.R. §§ 416.912 (supplemental security income), 404.1520

(disability insurance benefits). To evaluate the severity of a claimant’s mental

impairments in steps two and three, the regulations direct the ALJ to use a special

Psychiatric Review Technique (PRT). Moore v. Banhart, 405 F.3d 1208, 1214


binding all decisions issued by a Unit B panel of the former Fifth Circuit); cf. Holley v. Seminole
Cnty. Sch. Dist., 755 F.2d 1492, 1499 n.5 (11th Cir. 1985) (“[T]he substantial evidence inquiry,
though a factual review of a sort, is a question of law for the court which can be made upon a
review of the administrative record.”).
                                                 3
                Case: 12-14042        Date Filed: 03/06/2013       Page: 4 of 7

(11th Cir. 2005); see also Winschel, 631 F.3d at 1180-81. Using this technique, the

ALJ must decide if a claimant’s mental impairments cause limitations in one of

“four broad functional areas,” one of which is the claimant’s ability to maintain

“concentration, persistence, or pace . . . .” 20 C.F.R. § 404.1520a(c)(3). If the ALJ

finds such a limitation, then the ALJ must include it as part of a description of the

claimant’s RFC in any hypothetical question posed to the VE. Winschel, 631 F.3d

at 1180-81. 2 Only if the limitation is included can the VE’s testimony constitute

substantial evidence supporting the ALJ’s decision. Id. If the ALJ determines at

step four that the claimant can perform her past relevant work, that ends the inquiry

and the claimant is not entitled to benefits. 20 C.F.R. § 404.1520(a)(4)(iv), (f);

Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004).

       In this appeal, Hines-Sharp’s only claim is that the hypothetical question the

ALJ posed to the VE did not adequately encompass her mental impairments, and,

therefore, that the ALJ’s decision at step four that she could perform her past



2
  The Commissioner correctly notes that Winschel dealt with whether the VE’s testimony
constituted substantial evidence supporting a decision at step five, whereas the ALJ’s decision in
this case was made at step four. 631 F.3d at 1181. This matters, the Commissioner asserts,
because the claimant bears the burden of proof at step four to show her inability to perform her
past relevant work, while the Commissioner bears the burden at step five to prove the existence
of significant numbers of jobs in the national economy that the claimant could perform. See
Doughty v. Apfel, 245 F.3d 1274, 1278-79 & n.2 (11th Cir. 2001). But we have no occasion to
decide in this case if that different placement of the burden makes a difference in the
applicability of Winschel’s reasoning because, even if we assume Winschel applies as Hines-
Sharp argues, the VE’s testimony constituted substantial evidence supporting the ALJ’s
determination.
                                                4
                Case: 12-14042       Date Filed: 03/06/2013       Page: 5 of 7

relevant work is not supported by substantial evidence. 3 At the PRT stage of the

analysis, the ALJ found Hines-Sharp had marked difficulties in concentration,

persistence, and pace. To do so, it relied exclusively upon a psychological

examination by Dr. Sherry Risch. In posing a hypothetical to the VE, however, the

ALJ did not say Hines-Sharp had limitations in concentration, persistence, and

pace. That, Hines-Sharp claims, contravened our decision in Winschel.

       In Winschel, we explained “that an ALJ does not account for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine tasks or unskilled work.” 631 F.3d at 1180. Instead,

the hypothetical question must “include or otherwise implicitly account for all of [a

claimant’s] impairments” – including those in concentration, persistence, or pace –

for the answer to it to constitute substantial evidence. Id. at 1181. Winschel does

not, however, stand for the proposition that an ALJ must intone the magic words

concentration, persistence, and pace if the ALJ finds based on the PRT that a

claimant has limitations in that broad functional area. Indeed, we noted that an

ALJ may account implicitly for those limitations in other ways when crafting a

hypothetical. Id. Moreover, we recognized that the Commissioner’s policy

requires ALJs to be more detailed in evaluating a claimant’s RFC at step four than


3
 Because Hines-Sharp raises only this issue in her appellate brief, she has abandoned any other
challenge to the district court’s order affirming the ALJ’s decision denying her benefits.
Rehberg v. Paulk, 611 F.3d 828, 846 n.14 (11th Cir. 2010).
                                               5
              Case: 12-14042     Date Filed: 03/06/2013    Page: 6 of 7

in assessing the severity of mental impairments at steps two and three. Id. at 1180

(quoting Ramirez v. Barnhart, 372 F.3d 546, 554 (3d. Cir. 2004)); see SSR 96-8p,

1996 WL 374184 (July 2, 1996) (“The mental RFC assessment used at step[] 4 . . .

requires a more detailed assessment by itemizing various functions contained in the

broad categories . . . and summarized on the PRT[ form].”).

      That is precisely what the ALJ did in this case. The ALJ did not simply

restrict the hypothetical to unskilled work, as happened in Winschel. Dr. Risch’s

opinion stated that Hines-Sharp had “marked limitations in understanding and

remembering complex instructions,” carrying out those instructions, and “making

judgments on complex work-related decisions,” along with “moderate limitations

in responding appropriately to usual work situations and to changes in a routine

work setting . . . .” The ALJ’s PRT finding was expressly and exclusively based

upon these more specific findings. Hines-Sharp does not challenge that decision.

At the hearing, rather than including in the hypothetical posed to the VE the

generalized PRT description “marked limitations in concentration, persistence, and

pace,” the ALJ instead quoted the more specific findings about Hines-Sharp’s

mental impairments from Dr. Risch’s report – nearly verbatim. Hines-Sharp does

not explain how the ALJ’s inclusion of these more detailed descriptions of her

limitations on which the PRT finding was based in the hypothetical question failed

to reflect the limitations from the PRT. She has, therefore, failed to carry her


                                          6
              Case: 12-14042    Date Filed: 03/06/2013   Page: 7 of 7

burden of showing substantial evidence did not support the ALJ’s determination

that she could perform her past relevant work and was, thus, not disabled.

      AFFIRMED.




                                         7